 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   CHRISTOPHER CARMEL, JR.,                            Civil No. C18-1457-JCC

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s application for supplemental security income under Title XVI of the

17   Social Security Act be REVERSED and REMANDED to the Commissioner of Social Security

18   for a de novo hearing pursuant to sentence four of 42 U.S.C. § 405(g). Upon remand, the

19   Commissioner shall reconsider the opinion of Richard Ries, M.D. Furthermore, the

20   Commissioner should re-evaluate the claimant’s impairments, the medical evidence (including

21   the opinions of Drs. Czysz and Severinghaus), the effect of the claimant’s drug and alcohol

22   abuse, the claimant’s statements, any lay witness statements, the claimant’s RFC, and the

23   claimant’s ability to perform work at steps four and five, as necessary.

24

     Page 1         ORDER - [C18-1457-JCC]
 1

 2

 3            DATED this 5th day of June 2019.
 4

 5

 6

 7

 8
                                                 A
                                                 John C. Coughenour
                                                 UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [C18-1457-JCC]
